ON MOTION KOR REHEARING
Mr. Justice Travieso
delivered the opinion of the court.
Among the several grounds alleged by the defendants in support of their motion for reconsideration of the judgment which we entered on May 5, 1943, we shall only discuss the following one:
“(5) Because it grants tbe plaintiffs-appellees as parents of the child compensation for the mental and physical suffering suffered by them as a consequence of their seeing’ their son suffering, there being no law to authorize said compensation.”
*856Section 60 of the Code of Civil Procedure, as amended by the Act of July 20, 1921 (Act No. 77, Laws of 1921, p. 702), grants to the legitimate father or legitimized natural father and the legitimate or natural mother the right to institute an action for the injury or death of a minor child, when such injury or death is caused by the wrongful act or neglect of another. Said section also provides that the action may be instituted against the person causing the injury or death, and if such person is employed by another person who is liable for his conduct, against the latter also.
As can be seen, the cause of action granted by the law to the parents is not limited to those cases in which the minor has lost his life. The parents have the right to recover damages also, in those cases in which the minor has suffered personal damages.
In this jurisdiction damages have been granted to the parents for extraordinary mental or moral suffering suffered by them due to the death of a child under age. (Castro v. González, 58 P.R.R. 369, Sánchez v. Sucesión Serrallés, 53 P.R.R. 77, and Hance v. Méndez, 52 P.R.R. 324.) Said §60 of the Code of Civil Procedure does not specify what are the damages that a father can claim for the injury caused to his child or for his death.
If the plaintiffs herein would have had the right to claim damages for moral and physical suffering, in the event that the minor had died as a consequence of the burns, we can not see any reason why they should be denied the right to recover compensation like that we have granted them for the physical and moral suffering experienced from seeing for many days the minor’s burned body and for the constant pain that they must continue to suffer from contemplating their son’s body full of ineradicable scars, mutilated, and forever marked.
The case of Rivera v. Reyes, 31 P.R.R. 420 is not applicable herein.
*857The other questions raised in the motion for reconsideration have been fully discussed in the principal opinion, and we deem it unnecessary to repeat herein the reasons upon which we predicated our judgment.
The motion is overruled.
Mr. Chief Justice Del Toro did not participate herein.